Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 22, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154388                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154388
                                                                    COA: 332187
                                                                    Wayne CC: 10-001008-FC
  REYNAURD MARTELL GOBER,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 14, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 22, 2017
           s0315
                                                                               Clerk